DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 9 and 19-27.

Election/Restrictions
Applicant’s election without traverse of Group II, a method for preventing an adhesion, in the reply filed on 03/04/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 19-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “low-endotoxin” in claims 9 and 19-27 is a relative term which renders the claim indefinite. The term “low-endotoxin” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one Although the specification discloses in paragraph [0068] wherein the endotoxin content is preferably 500 endotoxin unit (EU)/g or less, it is not clear whether the term “low-endotoxin” is bound to this amount or if it may be higher. 

Claims 9 and 19-27 recite “sponge-like.” The claims are indefinite since it is unclear how “like” modifies the otherwise definite term “sponge.” Since the term is not necessary to an understanding of the claimed subject matter, the examiner recommends deleting it.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 9, 19-22, 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taichi et al. (WO 2016/114355 A1, Jul. 21, 2016) in view of Totakura et al. (US 5,795,584, Aug. 18, 1998) and Pines et al. (EP 0109197A2, May, 23, 1984). 
	Taichi et al. disclose an adhesion-preventing method, characterized in that a composition is applied to a subject in need of prevention of adhesion, said composition comprising a monovalent metal salt of low endotoxin alginic acid (claim 14). Adhesion means a state in which tissue surfaces which should be separated from each other are connected or fused using fibrous tissue. Causes of adhesion include trauma to the surface of tissue in surgical operations (i.e. wound) (¶ [0016]). The composition may be in the form of a sponge (¶ [0029]). The monovalent metal salt of alginic acid may be crosslinked with a hardening agent (i.e. curing agent). Suitable hardening agents include CaCl2, CaSO4, SrCl2, and BaCl2 (¶ [0047]). The monovalent metal salt of alginic acid is a high-molecular weight polysaccharide. In the case where the molecular weight is determined by the GPS-MALS method, the weight-average molecular weight is preferably in a range of 1,000 to 300,000 (¶ [0032]). The content of the monovalent metal salt of alginic acid in the composition is in a range of 0.1 wt. % to 99.9 wt. % (¶ [0026]). The monovalent salt of alginic acid is either sodium alginate or potassium alginate (claim 4).
	Tachi et al. differ from the instant claims insofar as not disclosing another layer of the sponge.
	However, Totakura et al. disclose wherein a multilayer surgical structure having one or more bioabsorbable layers superimposed on a non-absorbable layer is useful for minimizing or preventing formation of fibrous adhesions between a healing trauma site 
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to have modified the composition of Tachi et al. to have more than one sponge layer motivated by the desire to have different bioabsorption rates to treat adhesion formation that arrive at different rates as taught by Totakura et al. 
	The combined teachings of Tachi et al. and Totakura et al. do not disclose wherein each sponge layer comprise different molecular weights of monovalent metal salt of low-endotoxin alginic acid.
	However, Pines et al. disclose wherein the rate of absorption of lactide and glycolide polymers depend primarily upon the composition of the polymer and the molecular weight. High molecular weight polymers have longer absorption times than low molecular weight polymers (page 4, lines 12-21). 
prima facie obvious to one of ordinary skill in the art to have formulated each sponge layer with a different molecular weight of monovalent metal salt of low-endotoxin alginic acid in order to have each layer with a different bioabsorption rate since molecular weight affects rate of absorption as taught by Pines et al. 
	In regards to instant claim 1 reciting wherein the weight-average molecular weight of the monovalent metal salt of alginic acid in the first layer is 30,000-300,000 and the weight-average molecular weight of the monovalent metal salt of alginic acid in the second layer is 1,000-200,000, and the weight-average molecular weight of the monovalent metal salt of alginic acid in the first layer is higher than the weight-average molecular weight of the monovalent metal salt of alginic acid in the second layer, Tachi et al. disclose wherein the weight-average molecular weight of the monovalent metal salt of alginic acid is preferably in a range of 1,000 to 300,000. Since molecular weight affects absorption rates as taught by Pines et al. and it would have been obvious to one of ordinary skill in the art to have each sponge layer with a different molecular weight, it would have been obvious to one of ordinary skill in the art to have selected a molecular weight in the range of 1,000 to 300,000 for each sponge layer. 
	In regards to instant claim 19, the claim is a product-by-process claim. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113. Therefore, since a sponge laminate comprising a different molecular 
	In regards to instant claim 20 reciting wherein the total amount of the low-endotoxin monovalent metal salts of alginic acid used in the first layer and the second layer is in a range of 0.1 mg/cm2-3 mg/cm2, Tachi et al. disclose wherein the content of the monovalent metal salt of alginic acid in the composition is in a range of 0.1 wt. % to 99.9 wt. %. Therefore, the claimed amount would have been obvious depending on the size of the sponge laminate. Also, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  MPEP 2144.05 A.  	In regards to instant claims 26 and 27 reciting wherein the anti-adhesion material is applied to the subject such that the first layer faces the surface of a wound, such configuration would have been obvious depending on the rate of bioabsorption desired. Totakura et al. disclose wherein rates of bioaborption can be engineered to fit particular needs. In this way, an outermost bioabsorbable layer can be constructed to slowly biodegrade and, when it does, adhesions which have formed between the outer layer and surrounding tissue fall away. Any slower forming adhesions which may have adhered through the outermost layer to an inner layer would then be disconnected by the absorption of a rapidly biodegrading inner layer. Pines et al. disclose wherein higher molecular weight polymers have longer absorption times. Therefore, if a person desires this rate of bioabsorption disclosed by Totakura et al., it would have been obvious to . 

2.	Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taichi et al. (WO 2016/114355 A1, Jul. 21, 2016) in view of Totakura et al. (US 5,795,584, Aug. 18, 1998), Pines et al. (EP 0109197A2, May, 23, 1984), and further in view of Saito et al. (US 2017/0348465, Dec. 7, 2017). 
	The teachings of Taichi et al., Totakura et al., and Pines et al. do not disclose wherein the Young’s modulus of the composition is 0.3-300 MPa.
	However, Saito et al. disclose a polymer film that may be porous (¶ [0044] and [0045]). When elasticity of the polymer film is excessively high, the film becomes less bendable, resulting in decreased ability to follow an object of attachment and decreased adherability. In view of this, the Young's modulus of the polymer film is preferably 700 MPa or less and particularly preferably 100 MPa or less. In addition, when elasticity of the film is excessively low, the film becomes less resilient, making it difficult to handle the film. In view of this, the Young's modulus of the polymer film is preferably 20 MPa or more and particularly preferably 30 MPa or more (¶ [0063]). 
	Accordingly, since Young’s modulus affects the elasticity of a composition, which affects how well the composition can be used as taught by Saito et al., it would have taken no more than the relative skills of one of ordinary skill in the art through routine experimentation to have arrived that the claimed Young’s modulus depending on the elasticity desired. 

24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taichi et al. (WO 2016/114355 A1, Jul. 21, 2016) in view of Totakura et al. (US 5,795,584, Aug. 18, 1998), Pines et al. (EP 0109197A2, May, 23, 1984), and further in view of Matsuda et al. (US 2004/0137179, Jul. 15, 2004).
	The teachings of Taichi et al., Totakura et al., and Pines et al. do not disclose wherein the sponge laminate is pressed.
	However, Matsuda et al. disclose an antiadhesive material comprising a reinforcing material (abstract). Where the reinforcing material is a two or more layer laminate composed of two or more fabric bodies, hot pressing may be applied after the fabric bodies are laminated so that the fabric bodies are integrated (¶ [0075]). 
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to have hot pressed the sponge comprising more than one layer since this is a known and effective method to integrate two or more layers as taught by Matsuda et al. 

4.	Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taichi et al. (WO 2016/114355 A1, Jul. 21, 2016) in view of Totakura et al. (US 5,795,584, Aug. 18, 1998), Pines et al. (EP 0109197A2, May, 23, 1984), and further in view of Ashby et al. (US 2002/0190226, Dec. 19, 2002).
	The teachings of Taichi et al., Totakura et al., and Pines et al. do not disclose wherein the sponge laminate is electron-beam sterilized.
	However, Ashby et al. disclose employing E-beam sterilization for sterilizing cross-linked gelatin (abstract). The cross-linked gelatin must be sterilized before use because it is placed on or in the body (¶ [0020]).
prima facie obvious to one of ordinary skill in the art to have E-beam sterilized the sponge laminate since compositions placed on or in the body needs to be sterilized and E-beam sterilization is a known and effective sterilization method as taught by Ashby et al.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 9 and 19-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 7, 9 and 12-21 of copending Application No. 16/316,097 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims recite a more specific version of the instant claims (i.e., the conflicting claims recite wherein the material is sterilized and lyophilized) and thus read on the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Claims 9 and 19-27 are rejected.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/Primary Examiner, Art Unit 1612